Citation Nr: 0424537	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
mental disorder, claimed as memory loss, as a result of VA 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from April 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The veteran's claim was previously 
before the Board, and in August 2001 and January 2004 remands 
it was returned to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is necessary for 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disorder, claimed as memory 
loss, as a result of VA treatment.  

In an August 2001 remand, the Board instructed the RO to 
obtain a medical opinion determining whether the veteran had 
a mental disorder, claimed as memory loss, that was as least 
as likely as not proximately caused by his March 1999 VA 
medical and surgical treatment.  The examiner was asked to 
provide an opinion as to whether such treatment involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or that an additional 
disability was caused by an event that was not reasonably 
foreseeable on the part of VA in furnishing the hospital 
care, medical, or surgical treatment. 

In a March 2002 VA examination report, the examiner asserted 
that the veteran's memory loss was, in view of the timing of 
the dysfunction, more likely than not proximately caused by 
his March 1999 VA medical and surgical treatment.  However, 
with respect to negligence, he stated that he was "not 
qualified to offer an opinion as to whether or not the VA 
medical and surgical treatment in 1999 involved carelessness, 
neglect, or negligence, or errors in judgment."  

The Board notes, however, that in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern: It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358 (2003) (Emphasis added).  Since 
the March 2002 examiner provided no rationale for his opinion 
other than stating that a relationship existed between the 
claimed disability and the VA treatment in question because 
of the timing of the onset of the claimed disability, and 
because he indicated that he was unable to respond to the 
remaining questions posed, the Board remanded the claim in 
January 2004 for clarifying information.   See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In the January 2004 remand, the Board requested that that the 
RO return the claims file to the examiner at the VAMC in 
Oklahoma City, Oklahoma who had conducted the March 2002 VA 
examination for clarifying information.  The Board expressly 
stated:

If the March 2002 examiner is 
unavailable, is unable to respond to the 
questions stated or if a clinical 
examination is deemed necessary to 
adequately address the questions posed by 
the Board in this remand, the RO should 
ensure that the veteran is afforded such 
an examination and that examiner should 
respond to the questions set forth above.

Upon reviewing the February 2004 VA medical opinion that was 
received as a result of the January 2004 remand, the Board 
notes that the examiner providing the opinion is not the same 
examiner who conducted the March 2002 examination.  Further, 
there is no indication that the veteran was provided with a 
new examination at that time, pursuant to the Board's 
instructions, and as to questions 2(a) and (b) of the Board's 
January 2004 remand, only referenced the earlier opinion as 
to the current diagnosis and whether the claimed mental 
disorder was related to the VA treatment in question.  As 
noted above, the Board requested that if the March 2002 
examiner was unavailable, the veteran should be provided with 
a new examination, after which that examiner should be 
requested to respond to the Board's questions.  Since it 
appears that the March 2002 examiner is unavailable, the 
veteran should be afforded a VA examination, and that 
examiner should be asked to respond the Board's questions as 
set forth in the January 2004 remand and below.  See Stegall, 
supra.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should be afforded a VA 
examination in the appropriate specialty 
to determine the relationship, if any, 
between the claimed mental disorder 
claimed as memory loss and VA treatment.  
After examination of the veteran, that 
examiner is requested to offer comments 
and an opinion to the following:

(a) Does the veteran currently have a 
mental disorder that is manifested by 
memory loss?

(b) If the answer to (a) is yes, is it as 
least as likely as not that the veteran's 
mental disorder is proximately due to the 
March 1999 VA medical or surgical 
treatment?

(c) Is it as least as likely as not that 
the veteran's mental disorder is due to 
treatment that involved carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault? 

(d) Was the veteran's mental disorder 
caused by an event that was not 
reasonably foreseeable on the part of VA 
in furnishing the hospital care, medical 
or surgical treatment?

The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination.

2.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the February 
2004 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disorder, 
claimed as memory loss.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




